Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  136586 (47)(50)                                                                                      Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  136588 (47)(50)                                                                                       Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  FRANK RICHARD JACOBSON,                                                                                                Justices
           Plaintiff-Appellant,

  v                                                                 SC: 136586
                                                                    COA: 281587
                                                                    Washtenaw CC: 06-000289-CH
  NORFOLK DEVELOPMENT CORPORATION,
             Defendant-Appellee.
  _________________________________________/

  FRANK RICHARD JACOBSON,
           Plaintiff-Appellant,
  v                                                                 SC: 136588
                                                                    COA: 283361
                                                                    Washtenaw CC: 06-000289-CH
  NORFOLK DEVELOPMENT CORPORATION,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motion for postponement of decision is DENIED as
  moot. The motion for sanctions is GRANTED. The defendant is awarded costs and
  attorney fees pursuant to MCR 7.216(C)(1), as there was no reasonable basis for belief
  that there was a meritorious issue to be determined on appeal. We REMAND this case to
  the Washtenaw Circuit Court for a determination of actual damages. MCR 7.216(C)(2).
  Plaintiff Frank Jacobson is barred from submitting additional filings in this Court in non-
  criminal matters, aside from this case, until he offers proof that he has paid all
  outstanding court-imposed sanctions.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2009                    _________________________________________
          0127                                                                 Clerk